Exhibit 10.6(a)

INSTRUMENT AMENDING THE

LYONDELL CHEMICAL COMPANY

EXECUTIVE LIFE INSURANCE PLAN

WHEREAS, Lyondell Chemical Company (the “Company”) has previously established
the “Lyondell Chemical Company Executive Life Insurance Plan” (the “Plan”); and,

WHEREAS, the Company, having reserved the right to amend the Plan desires to do
so effective as of January 1, 2009, intending thereby (a) to have Equistar
Chemicals, LP, Millennium Specialty Chemicals Inc., Houston Refining LP and
Basell USA Inc. (the “Affiliated Companies”) become Participating Employers in
the Plan, and (b) restrict eligibility in the Plan to only those employees of
the Company and the Affiliated Employers who have been elected as officers of
LyondellBasell Industries AF S.C.A..

NOW, THEREFORE, the Company hereby amends the Plan as follows, effective
January 1, 2009:

I. Section 2.1, “Definitions”, is amended as follows:

A. The following defined terms shall be added:

Company: Lyondell Chemical Company and any successor company. References to the
Company herein shall include, where applicable and unless the context indicates
otherwise, any Participating Employer.

Participating Employer: Individually, the Company and any successor company,
together with any subsidiary or affiliate of Lyondell Chemical Company upon
(i) authorization of the Remuneration Committee of the Supervisory Board of
LyondellBasell Industries AF S.C.A. or its delegate(s) to participate in the
Plan with respect to one or more Benefit Programs, and (ii) adoption of this
Plan by the board of directors or other equivalent governing body or authority
of any such authorized subsidiary or affiliate or its delegate(s). Initially,
the Participating Employers shall be Lyondell Chemical Company, Equistar
Chemicals, LP, Millennium Specialty Chemicals Inc., Houston Refining LP and
Basell USA Inc.

B. The term “Employer” is deleted, and wherever in the Plan such term is used,
the term “Employer” shall be replaced by the term “Participating Employer”.

C. The terms “Affiliates” and “Subsidiaries” are deleted, and wherever in the
Plan such terms are used, the terms “Affiliates” and “Subsidiaries” shall be
replaced by the term “Participating Employer”.

D. The term “Plan Administrator” is deleted, and replaced with the following:

Plan Administrator: The person, committee or other entity designated by the
Board of Directors of the Company to oversee the general administration of the
Plan, or, if none is so designated, the Company.

 

1



--------------------------------------------------------------------------------

II. Section 3.1, “Participant Eligibility”, is amended in its entirety to read
as follows:

3.1 Participant Eligibility: Participation in the Plan shall be limited only to
certain Employees and Retirees of the Participating Employers who have been
elected officers of LyondellBasell Industries AF S.C.A. Any person other than as
stated above which is participating in the Plan as of December 31, 2008, other
than as provided in Section 3.3 (Grandfathered Eligibility) of the Plan, shall
no longer be considered a Participant hereunder as of January 1, 2009.
Eligibility for Benefits shall terminate consistent with Plan requirements,
amendment of the Insurance Contracts through which some or all of the Benefits
may be funded, or other termination of coverage caused either through
termination or amendment of the Plan, or as of the date a Participating Employer
no longer participates in the Plan. Notwithstanding anything else contained
herein, but subject to Sections 3.3 (Grandfathered Eligibility) and 4.2
(Grandfathered Benefits), Retirees will only be eligible to be covered by this
until the Retiree’s attainment of age 65.

III. Section 3.3, “Additional Eligibility”, is deleted in its entirety, and
Section 3.4, “Grandfathered Eligibility,” shall be renumbered Section 3.3.

IV. Section 6.12, “Amendment and Termination”, is amended in its entirety to
read as follows:

6.12 Amendment and Termination: Notwithstanding any other communication, either
oral or written, made by an employee or representative of the Company, an
Administrative Services Provider, or any other individual or entity, it is
understood that the Company reserves the absolute and unconditional right to
amend and/or terminate the Plan and any or all Benefits provided for hereunder
from time to time, including, but not limited to, the right to reduce or
eliminate Benefits provided pursuant to the provisions of the Plan as such
provisions currently exist or may hereafter exist, and the right to amend
prospectively or retroactively. The Plan may be amended at any time and from
time to time by a written instrument signed by an officer of the Company duly
authorized by the Board of Directors of the Company.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, by signature of its authorized officer, hereby
amends the Lyondell Chemical Company Executive Life Insurance Plan effective as
of January 1, 2009. In addition, Lyondell Chemical Company and the Participating
Employers indicated below hereby agree that: (i) the Participating Employers
shall assume all the rights, obligations and liabilities of a Participating
Employer under the Plan; and (ii) Lyondell Chemical Company, its Board of
Directors or its delegate(s) and, if different, the Plan Administrator of the
Plan are designated as agents of the Participating Employers and may act for and
on behalf of the Participating Employers in all matters pertaining to the Plan
in the same manner in which such parties may act for Lyondell Chemical Company.

 

The Company: LYONDELL CHEMICAL COMPANY

/s/ Gerald A. O’Brien

Gerald A. O’Brien Vice President and General Counsel The Participating
Employers:

 

3



--------------------------------------------------------------------------------

EQUISTAR CHEMICALS LP

/s/ Gerald A. O’Brien

Gerald A. O’Brien Vice President and General Counsel MILLENNIUM SPECIALTY
CHEMICALS INC.

/s/ Gerald A. O’Brien

Gerald A. O’Brien Vice President and General Counsel HOUSTON REFINING LP

/s/ Gerald A. O’Brien

Gerald A. O’Brien Vice President and General Counsel BASELL USA INC.

/s/ Kevin E. Walsh

Kevin E. Walsh President

 

4